DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,128,932. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations, or only obvious variants thereof, of claims 1-16 can be found in the claims of the patent.  For example, all subject matter recited in instant claim 1 is found in claim 5 of the patent.  All other claims of this application find corresponding subject matter in the claims of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, US 20190102929 in view of Nussbaum, US 20180070026, and further in view of Borke, US 20160267699.

As to claim 1 Davis discloses a video distribution system, comprising: 
a distribution server (Fig. 2: 110 is a distribution server: see [0262]) configured to cause a first display device and a plurality of client devices to play a live video ([0258], [0264]-[0266] – live animated video is displayed at device 202 and a plurality of devices 203: see [0252]), the live video containing an animation of a character object generated based on one or more motions of an actor ([0250]-[0252], [0264]), the plurality of client devices includes a first client device used by a first user (Fig. 2: 125 and 203); 
a storage storing one or more decorative objects, each of the one or more decorative objects capable of being displayed in association with the character object ([0272]-[0273] – animation assets 141 (decorative objects) are stored at module 140 and are displayed with the character object); 
a supporter computer located remotely from the first display device (Fig. 2: 140), the supporter computer being configured to (iii) allow a supporter user to input a first operation input; and (iv) display in the live video, upon selection of one of the one or more decorative objects and receipt of the first operation input, an animation asset ([0104] – animation assets, or decorative objects, are displayed in the live video upon an operation input provided by subject 135, a supporter user).
Davis fails to disclose the supporter computer being configured to (i) cause first additional information to be displayed in the live video that is being displayed to the actor on the first display device, (ii) cause the first additional information to not be displayed on any of the plurality of client devices.
However, in an analogous art, Nussbaum discloses a supporter computer being configured to (i) cause first additional information to be displayed in the live video that is being displayed to the actor on the first display device ([0016], [0040]; Fig. 2 – a script is overlaid on the live video displayed to the actor), (ii) cause the first additional information to not be displayed on any of the plurality of client devices ([0013] – the script is not displayed on recipient devices).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Davis with the teachings of Nussbaum, the motivation being to enable the performer to follow a script in a non-distracting manner (see Nussbaum [0003]).
The system of Davis and Nussbaum fails to disclose displaying a blind object for hiding at least a part of the character object.
However, Borke discloses selecting for display a blind object for hiding at least a part of the character object (Fig. 7; [0073] – graphic decorations, or blind objects, are displayed over the animated avatar, and hide a part of the character when displayed).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Davis with the teachings of Borke, the rationale being to provide content creators with greater flexibility over the appearance of the animated character by enabling additional objects to be selected for display.

As to claim 2 the system of Davis, Nussbaum, and Borke discloses that the supporter computer is configured to cause second additional information to be displayed (i) in the live video that is being displayed on the first display device, and (ii) in the live video that is being displayed on the first client device based on a second operation input (Davis [0104], [0264]-[0266] – a guitar, or second additional information, is displayed in the first display and the client display).  

As to claim 3 the system of Davis, Nussbaum, and Borke discloses that the supporter computer is configured to cause a modified character object formed by modifying at least a part of the character object to be generated based on a third operation input, and cause the modified character object to be included in the live video (Davis [0266] – movement of the character mirror those of the actor 135, thus the animated character is modified according to user movement, or operation input).  

As to claim 4 the system of Davis, Nussbaum, and Borke discloses that the character object has a face portion that is generated so as to move based on face motion data representing face motions of the actor, and wherein the distribution server is configured to cause third additional information to be displayed in the face portion based on the third operation input (Davis [0266]; Borke [0066]-[0068]).  

As to claim 5 the system of Davis, Nussbaum, and Borke discloses that the plurality of client devices includes a second client device used by a second user; the distribution server is configured to cause the second client device to play the live video (Davis Fig. 1: 120; [0252], [0258] – plural end user devices display the live video); 
the first client device is a first type device; the second client device is a second type device different from the first type device (Fig. 1: 120 shows plural device types); and 
the supporter computer includes a second display device that is configured to cause a display image to be displayed, wherein the display image comprises the live video displayed on the first client device and a display image of the live video displayed on the second client device (Davis [0258]; Nussbaum Fig. 2 – the image shown on the supporter computer display comprises the live video).  

As to claim 6 Davis discloses that the supporter computer prohibits the live video from being played by the first client device based on a fifth operation input (Davis [0031]).  

As to claim 7 Davis discloses that the first display device is used by the actor (Fig. 2: 130).  

As to claim 8 Nussbaum discloses that the first display device displays an object that can be selected by the actor (Fig. 2).  

As to claim 9 Davis discloses that the supporter user is not a user of any of the plurality of client devices ([0104] – subject 135 is the supporter user).   

As to claim 10 Davis discloses that the supporter computer is operated by the supporter user (Fig. 2: 130 and 135).   

As to claim 11 Davis discloses: one or more motion sensors configured to detect the one or more motions of the actor as the one or more motions are performed, wherein the supporter computer is further located remotely from the one or more motion sensors ([0098], [0145]).  

As to claim 13 the system of Davis, Nussbaum, and Borke fails to disclose that the supporter computer is located in a room proximate a different room where the first display device is located. However, official notice is taken that this was well known in the art at the time the invention was effectively tied. For example, it was widely practiced to have a computing device (such as the desktop computer of Davis) drive a display monitor (first display device} that is in another room, whether through a home network, wireless connection, or other interface. Therefore it would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Davis to include this, the rationale being to provide users with increased flexibility by enabling equipment to be placed in a wider variety of locations.

As to claim 14 Borke discloses that the selected one of the one or more decorative object is associated with a specific body part of the character object in the live video; and the blind object is arranged within the live video so as to hide the specific part of the character object (Fig. 7 and its description).  

As to claims 15 the above-described system of Davis, Nussbaum, and Borke discloses method of distributing a video performed by one or more computer processors executing computer readable instructions, the method comprising: 
causing a first display device and a plurality of client devices to play a live video (Davis [0258], [0264]-[0266] – live animated video is displayed at device 202 and a plurality of devices 203: see [0252]), wherein the live video contains an animation of a character object generated based on one or more motions of an actor(Davis [0250]-[0252], [0264]), and wherein the plurality of client devices includes a first client device used by a first user (Fig. 2: 125 and 203);
storing one or more decorative objects, each of the one or more decorative objects capable of being displayed in association with the character object (Davis [0272]-[0273] – animation assets 141 (decorative objects) are stored at module 140 and are displayed with the character object);
causing the live video to be displayed on the first display device disposed at a position viewable by the actor (Davis Fig. 2: 130; [0258]); 
causing a first additional information to be displayed in the live video that is being displayed on the first display device (Nussbaum [0016], [0040]; Fig. 2 – a script is overlaid on the live video displayed to the actor); 
causing the first additional information to not be displayed on any of the plurality of client devices (Nussbaum [0013] – the script is not displayed on recipient devices); and 
displaying in the live video, upon selection of one of the one or more decorative objects and receipt of the first operation input, a blind object for hiding at least a part of the character object (Borke Fig. 7; [0073] – graphic decorations, or blind objects, are displayed over the animated avatar, and hide a part of the character when displayed).

As to claim 16 see rejection of claim 15.  Davis further discloses a non-transitory computer readable storage medium storing a distribution program causing one or more computer processors to perform the method of claim 15 (Fig. 4 and its description).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Nussbaum, and Borke, in view of Balslev, US 20170192496.

As to claim 12 the system of Davis, Nussbaum, and Borke fails to disclose that the one or more motion sensors are attached to the actor.
	However, Balslev discloses a real time animation system where one or more motion sensors are attached to the actor ([0033]).
	It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Davis, Nussbaum, and Borke with the teachings of Balslev, the rationale being to generate more accurate animations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423